Citation Nr: 1517429	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  11-24 299	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material has been received to reopen a previously denied claim of service connection for a low back disability.

2.  Whether new and material has been received to reopen a previously denied claim of service connection for a left ankle disability.

3.  Entitlement to a rating higher than 20 percent for service-connected left knee disability.

4.  Entitlement to service connection for low back disability.

5.  Entitlement to service connection for left ankle disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs

ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to February 1990.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).

(The decision below addresses the application to reopen previously denied claims.  The issues of a higher rating for left knee disability and the claims of service connection for a low back disability and a left ankle disability are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran was previously denied service connection for back and left ankle disabilities in a March 1992 Board decision.  The Veteran was later denied service connection for degenerative disc disease lumbar spine in a September 2007 rating decision.

2.  The evidence received since the last prior denials is new and raises a reasonable possibility of substantiating the claims.



CONCLUSIONS OF LAW

1.  New and material evidence has been received with respect to a claim of service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received with respect to a claim of service connection for a left ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Low Back

The Veteran was originally denied service connection for a low back disability in an April 1990 rating decision.  This denial was confirmed by a March 1992 Board decision, which found that the Veteran's acute lumbosacral strain in service was transitory and had resolved without residuals prior to his separation from service.  In a September 2007 rating decision, service connection for degenerative disc disease lumbar spine was denied.  This rating decision found that the evidence did not show that degenerative disc disease lumbar spine was related to the service-connected left knee disability and there was no evidence of this disability during his military service.

The Veteran filed his current claim to reopen in May 2008.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  Id.

Evidence received since the last prior denial in September 2007 includes the Veteran's accounts of continued back pain ever since his in-service lumbosacral strain.  See August 2011 VA Form 9.  As such, new and material evidence has been received that relates to an unestablished fact and may provide a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for a low back disability have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Left Ankle

The Veteran was originally denied service connection for a left ankle disability in an April 1990 rating decision.  This denial was confirmed by the March 1992 Board decision, which found that the Veteran's eversion sprain in service was transitory and resolved without residuals.

The Veteran filed his current claim to reopen in May 2008.

Evidence received since the last prior denial in September 2007 includes the Veteran's accounts of continued left ankle pain ever since his in-service injury.  See August 2011 VA Form 9.  As such, new and material evidence has been received that relates to an unestablished fact and may provide a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for a left ankle disability have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.
ORDER

New and material evidence having been received, the claim of service connection for a low back disability is reopened; to this limited extent, the appeal is granted.

New and material evidence having been received, the claim of service connection for a left ankle disability is reopened; to this limited extent, the appeal is granted.


REMAND

Left Knee

The most recent VA treatment records associated with the claims file are now several years old, with the last record dated in October 2008.  The Veteran had previously indicated that his medical treatment was provided through VA.  (VA treatment records are considered part of the record on appeal because they are in the Board's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).)  Thus, VA should obtain any additional VA treatment records and associate them with the claims folder.

Additionally, the Veteran has stated that his rating fails to accurately reflect his symptoms, including instability of the knee.  The October 2008 VA examination did not show instability of the knee and it is unclear if the Veteran is reporting an increase in symptoms.  It is also a matter of concern that the 20 percent rating currently in effect is for instability of the knee joint, see 38 C.F.R. § 4.71a, Diagnostic Code 5257, which does not account for any other symptoms.  As such, a new examination to determine the current severity of the Veteran's left knee disability is necessary.

Low Back

In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

As noted above, the record shows current low back complaints, an in-service back injury, and complaints of continuing back symptoms since service.  This is sufficient to trigger VA's duty to provide an examination.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, as the Veteran has previously indicated that he feels his left knee disability has caused or aggravated his low back disability, the examiner should also address these contentions.

Left Ankle

As with the low back, the record shows current left ankle complaints, an in-service ankle injury, and complaints of continuing ankle symptoms since military service.  This is sufficient to trigger VA's duty to provide an examination for his left ankle claim.  See 38 C.F.R. § 3.326; McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's treatment since October 2008, VA or private.  The Veteran's assistance in identifying all locations of treatment and providing consent for release of any private records should be sought.  Should putative records not be obtained, the Veteran should be informed and given the opportunity to obtain them himself.

2.  Schedule the Veteran for an examination to determine the current severity of his left knee disability.  The claims folder, including any additional VA treatment records, should be made available to the examiner and reviewed in conjunction with the examination.  The examiner should specifically address:

a. The current severity the Veteran's left knee disability.  Ranges of motion should be noted, and all functional losses due to pain, incoordination, fatigue, weakness, flare-ups, etc. should be equated to decrease in motion (beyond what is shown clinically).  This analysis should be undertaken with respect to both loss of flexion and loss of extension.

b.  The severity of lateral instability or recurrent subluxation-slight, moderate, or severe.

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

3.  The appellant should also be examined to determine whether any current low back disability is related to the Veteran's military service or to his service-connected left knee disability.  The claims folder, including any additional VA treatment records, should be made available to the examiner and reviewed in conjunction with the examination.  The examiner should specifically address:

a.  For each low back condition identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability began in service or is otherwise attributable to the Veteran's active military service. 

b.  For each low back condition identified, the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability was caused by or made worse by the Veteran's service-connected left knee disability.

The examiner should provide reasons for the opinion.  The reasons for the opinion should include consideration of the Veteran's reports.  The medical reasons for accepting or rejecting the Veteran's statements, especially regarding continuity of symptoms since service, should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). 

4.  The appellant should also be examined to determine whether any current left ankle disability is related to the Veteran's military service.  The claims folder, including any additional VA treatment records, should be made available to the examiner and reviewed in conjunction with the examination.

For each left ankle condition identified, the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability began in service or is otherwise attributable to the Veteran's active military service.  The examiner should also indicate the medical probabilities that any left ankle disability has been caused or made worse by the Veteran's service-connected left knee disability.

The examiner should provide reasons for the opinion.  The reasons for the opinion should include consideration of the Veteran's reports.  The medical reasons for accepting or rejecting the Veteran's statements, especially regarding continuity of symptoms since service, should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, 23 Vet. App. 382, 389.

5.  Thereafter, readjudicate the claims in light of the additional evidence obtained.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for a response before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


